Citation Nr: 1436092	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to August 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was then remanded by the Board in March 2014 for further development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in June 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have an acquired psychiatric disorder that manifested in service or that is related to his military service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and anxiety, was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in August 2008, prior to its decision on the claim in February 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has also not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the June 2014 examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and a thorough psychiatric examination of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  
The Board notes that the Veteran has alleged that the examiner did not ask many questions regarding the start of his depression and how it affected him in the first years.  He noted that her questions concerned his medications.  However, the Board finds that the June 2014 examiner's report reflects that the examiner reviewed the Veteran's entire file as well as interviewed the Veteran.  The report addresses a history of treatment of the Veteran's depression through both interview questions and review of the medical records and a discussion of his symptoms and how they affect him.  The Veteran's statements regarding his depression were noted throughout the report and address a broad time period.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there has been substantial compliance with the March 2014 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2014 remand, the Board requested a VA examination for the Veteran's acquired psychiatric claim.  Such an examination was obtained in June 2014.  Accordingly, there has been substantial compliance.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  


Law and Analysis

The Veteran has contended that he developed a psychiatric disorder during his military service as a result of the death of his parents while on active duty.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disorder at issue in this case is not listed as a chronic disease in the regulation.

In this case, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  In fact, a July 1967 separation examination did not reveal any psychiatric abnormalities

The RO also requested inpatient counseling records dated in 1967 while the Veteran was in Vietnam, but a January 2010 response indicated that such records could not be found. 

The Veteran's medical records later show that he was taking medication for anxiety in October 2001.  A history of depression and a diagnosis of depressive disorder are then noted in private and VA medical records starting in 2008.  Anxiety is noted again in January 2009 in private medical records from Dr. L.K. (initials used to protect privacy).  

In another note from Dr. L.K., dated in June 2010, the Veteran reported that he had not sought treatment for his depression until 1992; other evidence in the file shows that these early treatment records are no longer available.  

Dr. L.K. submitted a letter in support of the Veteran's claim in June 2010.  The letter stated that the Veteran had experienced depression over the last several decades.  It noted that the Veteran was on active duty status in Vietnam when both parents passed away and that the Veteran had been unable to say goodbye to either parent.  Dr. L.K. then noted that the Veteran continues to deal with depression which " [the Veteran] believes stems from his Vietnam duty..."

In September 2010, the Veteran presented to his VA medical center to discuss treatment options for symptoms including depression.  At that appointment, the Veteran reported taking antidepressants in the late 1980s and noted that, without them, he becomes extremely irritable with anger outbursts.  He denied sleep difficulties and reported concern regarding his finances.  The doctor noted that the Veteran met criteria for depressive disorder in remission with low levels of distress.  No further treatment was recommended.  He also indicated that the Veteran did not meet the criteria for an anxiety disorder at that time.
 
The Veteran has testified that his mother passed away days after he returned home from basic training and that his father died while he was in Vietnam.  He has contended that he has suffered from depression ever since that time and that holidays and family gatherings were very lonely since service.  The Veteran's wife submitted a statement in June 2013, which noted that she had been married to the Veteran for 43 years and that, in their early years, holidays were a very tough time for the Veteran.  She stated that he was very quiet and never seemed happy around the holidays, until he received medical help in the late 1980s or early 1990s.

In June 2014, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  The June 2014 examiner diagnosed the Veteran with persistent depressive disorder and opined that it was less likely than not related to the Veteran's military experiences.  She noted that there was no objective evidence of depressive symptoms, including abnormal or prolonged grief reaction during military service or shortly thereafter.  The examiner also noted that the Veteran had reported seeking a mental health evaluation in the early 1990s.  She further acknowledged the Veteran's wife's statement regarding his difficulty around the holidays, but opined that there was no objective evidence showing a mental disorder at that time.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include depression and anxiety.

As previously noted, the medical evidence does not show that the Veteran had any treatment, complaints, or diagnosis in service.  He also did not seek treatment immediately following his separation from service or for many years thereafter. Therefore, the Board finds that a psychiatric disorder did not manifest in service.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a psychiatric disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The Board does acknowledge the statements of the Veteran and his wife that he has had symptoms of a psychiatric disorder since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran and his wife are competent to report symptoms since service, the Board finds that such statements are not credible.  The allegations are inconsistent with the contemporaneous record.  As discussed above, a July 1967 separation examination did not reveal any psychiatric abnormalities.  Thus, there was actually affirmative medical evidence showing that he did not have a psychiatric disorder at the time of his separation from service.

The Board also notes that the Veteran has made inconsistent statements regarding the history of his psychiatric disorder.  For example, he stated in his September 2009 VA Form 9 that he received counseling following his father's death at Ton Son Nhut Air Force Base in Saigon, Vietnam.  However, during his June 2014 VA examination, he did not recall receiving any mental health care while on active duty.  Likewise, in June 2010, the Veteran reported to Dr. L.K. that he did not seek treatment for depression until 1992.  However, in September 2010, he informed staff at the VA Medical Center that he took anti-depressants in the 1980s.  He later told the June 2014 VA examiner that he sought treatment in the early 1990s.  

Moreover, Dr. L.K. indicated that the Veteran had experienced depression over the last several decades, whereas it has been nearly 50 years since the Veteran's period of service. VA medical records dated in September 2010 also indicate that he had a depressive disorder in remission, which suggests that he did not have continuity of symptomatology.  

For these reasons, the Board finds that the reported history regarding the onset of Veteran's psychiatric disorder to be not credible.

In addition to the lack of evidence showing a psychiatric disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

After weighing the evidence, the Board finds the June 2014 VA examiner's opinion to be most probative.  First, with regard to the statement by Dr. L.K., there is no indication that Dr. L.K. reviewed the Veteran's claims file, including his service treatment records or post-service medical records.  He did not discuss the fact that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Nor did he address the lack of complaints, treatment, or diagnosis for many years thereafter.  It also appears that his statements are factually inconsistent with the Veteran's testimony, as he notes that the Veteran was away during both of his parents' deaths, whereas the Veteran's testimony reflects that he was away for his father's death only.  Further, review of Dr. L.K.'s statement letter reveals that it is not a medical opinion that he is providing, but merely a summarization of the Veteran's account of the events.  This is made clear in the language of the letter, which states that the Veteran believes that his depression stems from his Vietnam duty - the doctor did not include any statements or opinions of his own in the letter.  Therefore, the Board finds that Dr. L.K.'s June 2010 letter has limited probative value.  

In contrast, the June 2014 VA examiner offered her opinion based upon a thorough and detailed review of all of the evidence of record, including the Veteran's service treatment records and post-service treatment records, and she offered a complete rationale for the opinion reached that was supported by the evidence of record.  The examiner specifically discussed the Veteran's statements and responses to her interview questions in her opinion as well as the lack of documentation of any acquired psychiatric disorder in the Veteran's service treatment records and for many years thereafter.    

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the June 2014 examiner who had the benefit and review of all pertinent medical records and who provided a medical opinion and rationale supported by the record. 

Even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the June 2014 VA examiner is of greater probative weight than the Veteran's lay assertions.  The examiner reviewed the evidence of record and provided a thorough rationale supported by the evidence and his own medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is not warranted. 
 

ORDER

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.


REMAND

The Board finds that a remand is necessary regarding the Veteran's claims for bilateral hearing loss and tinnitus in order to ensure substantial compliance with the March 2014 remand directives regarding these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the August 2009 examiner was asked to note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  She was then asked to opine on the etiology of the Veteran's hearing loss and tinnitus, to include whether the Veteran's tinnitus is related to his hearing loss.  The Board finds that the August 2009 examiner did not provide an opinion as to whether the Veteran's tinnitus was related to the Veteran's bilateral hearing loss in her June 2014 opinion.  Further, the Board notes that the Veteran's hearing appears to have worsened while in service.  The August 2009 examiner did not address the Veteran's worsening hearing during service or his testimony in her opinions.  As such, an additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the absence of in service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and/or tinnitus and describe how hearing loss and tinnitus, which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  

The examiner is asked to specifically address the Veteran's in service audiometric testing results in his or her opinion and rationale.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


